Affirmed in part and reversed in part by published opinion. Judge MICHAEL wrote the opinion, in which Chief Judge WILKINS, Judge WILKINSON, Judge LUTTIG, Judge DIANA GRIBBON MOTZ, Judge TRAXLER, Judge KING, Judge GREGORY, and Judge SHEDD joined. Judge NIEMEYER wrote a separate opinion, concurring in the judgment. Judge WILLIAMS wrote a separate opinion, dissenting in part and concurring in the judgment in part, in which Judge WIDENER joined.
OPINION
MICHAEL, Circuit Judge:
A jury found that Lisa Ocheltree, a plaintiff suing under Title VII of the Civil Rights Act of 1964, was the victim of severe or pervasive sex-based harassment in her workplace at Scollon Productions, Inc. We granted en banc review to consider whether the district ¡court properly denied the company’s motion for judgment as a matter of law. Because there is a “legally sufficient evidentiary basis,” Fed.R.Civ.P. 50(a)(1), for the jury’s finding that Ochel-tree proved the elements of her claim, we affirm the judgment insofar as it awards compensatory damages. However, because there is no evidence that Scollon Productions had the knowledge required for liability in punitive damages, we reverse the award of punitive damages.
*328I.
Seollon Productions makes costumes, including ones depicting university mascots and cartoon characters. The company has about fifty employees and is located in White Rock, South Carolina. J.A. 283. The only persons with formal management authority at the company are Bill Seollon, the president, and Ellery Locklear, the senior vice president. J.A. 157, 282, 288. The company’s production facilities include a sewing room and what is called the production shop. The production shop itself is fairly small, with enough work tables to accommodate about a dozen employees, including the shop supervisor. J.A. 109-11, 211-12, 216, 287. Bill Seollon and Locklear have their offices near the production facilities. J.A. 216.
Ocheltree was employed at Seollon Productions for eighteen months, from February 1994 until August 1995. She worked in the production shop making shoes. Ocheltree was the only female employee in the shop, working alongside ten or eleven men. J.A. 103,110. In the early stages of her employment, the atmosphere in the shop was “fun” and “friendly,” but this changed. During her first year there, coarse sexual talk and sexual antics by several of the men began to occur with increasing frequency. This misconduct worsened as time went on, especially after Ocheltree complained to the men and the shop supervisor, Harold Hirsch. J.A. 111— 14, 199-200, 202-03. The details of the sexual talk and conduct that Ocheltree heard and saw during her tenure in the production shop are as follows.
Seollon Productions has mannequins that are used in the production of its costumes. Some of the men in the production shop often used a female-form mannequin as a prop to engage in sexual antics in front of Ocheltree. Many times when Ocheltree was in sight of the mannequin, the men would fondle it or use it to demonstrate sexual techniques, including oral sex. J.A. 200-02. One shop employee, Brian Hodge, noticed that “anytime [Ocheltree] was walking by just about they would do something sexual to the mannequin in front of her.” J.A. 202. On one occasion, for example, two male shop employees were positioned at the mannequin when Ocheltree arrived at work. One was pinching the mannequin’s nipples, and the other was on his knees simulating oral sex on the mannequin. Ocheltree said to the men, “You guys are disgusting, this needs to stop.” The incident prompted Ochel-tree to leave the room. As she walked out, she heard laughter in the background. J.A. 115-17.
On another occasion a male coworker came up to Ocheltree in the production shop and sang the following song to her “like he was in the opera”: “Come to me, oh, baby come to me, your breath smells like c[o]m[e] to me.” J.A. 114-15. Ochel-tree immediately told the man that he was disgusting. Nevertheless, the other men in the production shop, including supervisor Hirsch, expressed their enjoyment of the incident with much laughter. Id. On still another occasion when Ocheltree was seated at her work station, some of her male coworkers were looking at a book that contained pictures of men with pierced genitalia. One coworker took the book, approached Ocheltree, and opened it to the centerfold photograph showing a man’s crotch area. The scrotum was pierced with hoops, and there were chains running up to the top of the penis. The coworker, with his male colleagues looking on, said, “Lisa, what do you think about this?” Again, this generated laughter from the men in the shop. J.A. 117-18.
As time went on, Ocheltree’s male coworkers subjected her to a daily stream of discussion and conduct that was sex based *329or sexist. J.A. 114, 120, 204, 214. First, the men in the production shop used explicit sexual insults to needle each other in front of Ocheltree. For example, “[g]uys would make hand gestures down at their private parts and tell other guys to suck it.” J.A. 113. Some of the men at times suggested that two of their number were involved in a homosexual relationship. The men engaging in this sort of talk “pickfed] on” their subjects by discussing the details of anal sex, saying specifically that they “wonder[ed] who was on top and who took it up the ass.” J.A. 200. There were also comments that one employee was having sex with a dog. J.A. 229. Second, Ocheltree’s male coworkers constantly discussed their sexual exploits with their wives and girlfriends in extremely graphic terms. The men talked every day about their sexual experiences of the night before, making comments about their female partners such as “she swallowed, she gave good head, [or] I fucked her all night long.” J.A. 118. One employee announced that his girlfriend “gave good head[,] that she likes to swallow, that she liked it from behind, [and] that she would do it anywhere with him.” J.A. 120. He added that she “could suck a golf [ball] through a garden hose.” Id. Another employee in the shop often “would speak of [his wife] sucking his dick and swallowing and letting it run down the side of her face and stuff.” J.A. 200. Finally, on one occasion, shop supervisor Hirsch said that he was interested in having sex with young boys and that he “enjoyed ... licking young boys[’] dicks.” J.A. 119. Ocheltree was convinced that Hirsch and other men in the shop engaged in sexual talk and antics “in front of [her] because they enjoyed looking at [her] and seeing [her] reaction.” J.A. 119. Indeed, Hirsch frequently joined in the shoproom laughter that erupted at Ocheltree’s expense. J.A. 115, 118. There were times when the sexual talk in the production shop got so far out of hand that Ocheltree would “turn red [and] would have to get up and leave [her] work area ... just to get away from the atmosphere.” J.A. 120.
According to Bill Scollon, his company has a sexual harassment policy that is covered by the section entitled “Talking” in the employee handbook. J.A. 299-300, 352. Sexual harassment is not mentioned in the section. It only states that “[l]oud talking, yelling, uncontrolled laughter, swearing, and verbal abuse of co-workers, and supervisors is not acceptable. Verbal abuse, swearing, etc. are grounds for termination.” J.A. 352. The handbook’s “Open Door Policy” directs that “[a]nyone having a complaint or problem should first try to resolve it with their immediate supervisor.” J.A. 355. The policy goes on to say that “Ellery [Locklear] or Bill [Scol-lon] are usually available throughout the day to help resolve complaints or problems not resolved by supervisors.” Id.
Ocheltree believed that she . was being subjected to sexual harassment in her workplace, and she made attempts to register complaints as the employee handbook prescribed. She complained repeatedly to Hirsch, the shop supervisor, who ignored the problem. J.A. 122. Ocheltree then attempted to register her concerns with Scollon and Locklear, but in Ocheltree’s words, “[t]hey wouldn’t give [her] the time of day.” J.A. 137. She went to Scollon’s office several times and asked if he had a minute to talk with her. J.A. 122-23. In each instance Scollon told her that he did not have time and that she should “go see Mr. Locklear” or “go back to work.” J.A. 123-24. Scollon acknowledges that on one occasion when Ocheltree attempted to speak with him, he told her it was not an appropriate time. He admits that he turned her away because he believed that whatever she wanted to talk about was not *330important. J.A. 299. Locklear was likewise never available to hear Ocheltree’s complaints. Once when Ocheltree went to Locklear’s office, he was on the telephone; she put a note on his desk, saying: “El-lery, Need to talk to you, very important, Lisa.” J.A. 123. She underlined “very important.” Locklear indicated that he saw the note, but he never talked with her. Id. When Ocheltree left her work station because the sexual and sexist talk was getting out of hand, Hirsch would follow her to prevent her from speaking to Scollon or Locklear. J.A. 120, 123-24. For example, if she took refuge in the bathroom at these times, Hirsch would often be waiting when she emerged, telling her to go back to work. Ocheltree lost track of the number of times she tried to talk with Locklear, only to have Hirsch order her back to work. J.A. 123-24. Ocheltree summed it up this way: “[Hirsch] knew [that] I was going to go and tell [Locklear or Scollon about the men’s behavior] because he would not go forward with it. He would tell me to get back to work, that if I had something ... to say to Bill or Ellery they would come to me and talk to me [and] that he would relay the message.” Id.
After Ocheltree had no success in voic'ing her complaints through regular channels, she decided to speak up at a safety meeting for the production shop. She knew that a supervisor would be taking minutes, and she believed the minutes would be passed along to Scollon and Locklear. Ocheltree “addressed everyone,” saying that “the sexual conduct, pictures, the gestures, the imitating of sex to mannequins and all that” should stop. J.A. 144-45, 203. The offensive conduct ceased for two or three hours, but then resumed with the same intensity. J.A. 203-04.
Her treatment at Scollon Productions left Ocheltree “embarrassed, humiliated, angered,” and “totally down all the time.” J.A. 127. She found it hard to be around groups of people and, as a result, stopped attending functions and activities that her two children were involved in. She has been on and off antidepressants. J.A. 125-26.
In April 1996 Ocheltree filed a complaint against Scollon Productions in the United States District Court for the District of South Carolina, asserting sex discrimination and retaliation claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and South Carolina state law. The district court granted summary judgment to Scollon Productions, and Ocheltree appealed. We vacated the judgment on the hostile work environment claim, concluding that there were genuine issues of material fact as to the imputation of liability element of that claim. Ocheltree v. Scollon Prods., Inc., 161 F.3d 3 (table), 1998 WL 482783 (4th Cir.). Ochel-tree’s case went to trial after remand, and the jury returned a verdict in her favor, finding (in special interrogatories) that she had been subjected to a hostile work environment because of her sex. The jury awarded her $7280 in compensatory damages and $400,000 in punitive damages. The district court denied Scollon Productions’ Rule 50 motion for judgment as a matter of law, but reduced the punitive damages to $42,720, bringing the total judgment in line with the $50,000 cap imposed by 42 U.S.C. § 1981(a)(b)(3)(A). Scollon Productions appealed, and a divided panel of this court held that the company was entitled to judgment as a matter of law because the offensive behavior directed at Ocheltree was neither because of her sex nor sufficiently severe or pervasive to constitute a hostile work environment. Ocheltree v. Scollon Prods., Inc., 308 F.3d 351 (4th Cir.2002). We vacated the panel decision and reheard the case en banc.
*331II.
Seollon Productions argues that the district court erred in denying its Rule 50 motion for judgment as a matter of law because “there is no legally sufficient evi-dentiary basis” for the jury’s verdict. See Fed.R.Civ.P. 50(a)(1). Our review is de novo. Anderson v. G.D.C., Inc., 281 F.3d 452, 457 (4th Cir.2002). We view the evidence (and recount it in part I) in the light most favorable to Ocheltree, the nonmov-ant, “drawing] all reasonable inferences in her favor without weighing the evidence or assessing the witnesses’ credibility.” Id. Judgment as a matter of law is proper only if “there can be but one reasonable conclusion as to the verdict.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).
III.
Title VII of the Civil Rights Act of 1964 makes it unlawful for an employer “to discriminate against any individual with respect to [her] compensation, terms, conditions, or privileges of employment, because of such individual’s ... sex.” 42 U.S.C. § 2000e-2(a)(l). This provision “not only covers ‘terms’ and ‘conditions’ in the narrow contractual sense, but ‘evinces a congressional intent to strike at the entire spectrum of disparate treatment of men and women in employment.’ ” Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 78, 118 S.Ct. 998, 140 L.Ed.2d 201 (1998) (quoting Meritor Savs. Bank, FSB v. Vinson, 477 U.S. 57, 64, 106 S.Ct. 2399, 91 L.Ed.2d 49 (1986)). Title VII is violated “[w]hen the workplace is permeated with discriminatory [sex-based] intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the conditions of the victim’s employment and create an abusive working environment.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21, 114 S.Ct. 367, 126 L.Ed.2d 295 (1993) (citations and internal quotation marks omitted). To establish a Title VII claim for sexual harassment in the workplace, a female plaintiff must prove that the offending conduct (1) was unwelcome, (2) was based on her sex, (3) was sufficiently severe or pervasive to alter the conditions of her employment and create an abusive work environment, and (4) was imputable to her employer. Spicer v. Va., Dep’t of Corr., 66 F.3d 705, 710 (4th Cir.1995) (en banc); Anderson, 281 F.3d at 458. Seollon Productions does not dispute that Ochel-tree proved the first element of her sexual harassment claim, unwelcome conduct. The company argues, however, that the evidence was insufficient to establish the other three elements of the claim. We will discuss each of these elements and the sufficiency of the related evidence.
A.
The second element of the test requires proof that the offending conduct was based on the plaintiffs sex. This element comes straight from Title VIPs “discrimination] ... because of ... sex” requirement. 42 U.S.C. § 2000e-2(a)(l). “ ‘The critical issue [in the “because of sex” inquiry] is whether members of one sex are exposed to disadvantageous terms or conditions of employment to which members of the other sex are not exposed.’ ” Oncale, 523 U.S. at 80, 118 S.Ct. 998 (quoting Harris, 510 U.S. at 25, 114 S.Ct. 367 (Ginsburg, J., concurring)). A woman may prove sex-based discrimination in the workplace even though she is not subjected to sexual' advances or propositions. Smith v. First Union Nat’l Bank, 202 F.3d 234, 242 (4th Cir.2000); see also Oncale, 523 U.S. at 80, 118 S.Ct. 998. A trier of fact may reasonably find discrimination, for example, when a woman is the individual target of open hostility because of her sex, Smith, 202 F.3d at 242-43, or when “a *332female victim is harassed in such sex-specific and derogatory terms ... as to make it clear that the harasser is motivated by general hostility to the presence of women in the workplace,” Oncale, 523 U.S. at 80, 118 S.Ct. 998.
The jury found specifically that Ocheltree’s male coworkers engaged in the harassing conduct “because of [her] sex.” Seollon Productions argues that the evidence does not support this finding because the conduct was not directed at Ocheltree (or at women in general) because of sex. The conduct was not directed at Ocheltree or women, the company says, because “it could have been heard [or seen] by anyone present in the shop” and “was equally offensive to some of the men.” Appellant’s Br. 18, 21. We conclude that the jury’s “because of sex” finding is easily sustained. A reasonable jury could find that much of the sex-laden and sexist talk and conduct in the production shop was aimed at Ocheltree because of her sex — specifically, that the men behaved as they did to make her uncomfortable and self-conscious as the only woman in the workplace. Much of the conduct, a jury could find, was particularly offensive to women and was intended to provoke Ocheltree’s reaction as a woman.
The disrespectful and degrading song that a coworker sang to Ocheltree in front of the men in the shop — “Come to me, oh, baby come to me, your breath smells like c[o]m[e] to me” — was by its words aimed at a woman. J.A. 115. On the occasion when some of Ocheltree’s male coworkers were looking at the book with pictures of men with pierced genitalia, one of the coworkers decided to take advantage of Ocheltree’s presence. With his male colleagues watching, the man took the book over to Ocheltree’s work station, held up the centerfold photograph (showing a hoop-pierced scrotum and a chained penis) for her to see, and said, “Lisa, what do you think about this?” J.A. 117-18. No man in the shop was subjected to this same embarrassment, and no man there was called upon to offer a reaction to the photograph while the entire shop looked on. The sexual activity with the mannequin (from simulated oral sex to fondling) occurred repeatedly. Ocheltree’s male coworkers did something sexual to the mannequin almost every time she was nearby. All of this conduct provoked much laughter from the men in the shop — laughter at Ocheltree’s expense. J.A. 115-17, 200-03. Indeed, a jury could reasonably find that the men engaged in this conduct largely because they enjoyed watching and laughing at the reactions of the only woman in the shop.
The production shop talk that portrayed women as sexually subordinate to men was also calculated to disturb Ocheltree, a jury could reasonably find. We refer here to the almost daily accounts from some of the men who described their exploits with their wives and girlfriends in demeaning terms such as “she gave good head,” “she likes to swallow,” she “let[ ] [the semen] run down the side of her face,” and “she like[s] it from behind.” J.A. 120, 200. This kind of talk, as well as the sexual antics, got out of hand after Ocheltree’s arrival in the production shop; it even escalated after she complained about it. It is true, as Seollon Productions points out, that at least a couple of the men were offended by the sexual talk and antics. There is no evidence, however, that this outrageous conduct was aimed at getting an embarrassed reaction from these men or that it was calculated to generate laughter at the expense of any man. No man was driven from the room because of the conduct, as was Ocheltree on occasion.
To sum up on this point, we conclude that a reasonable jury could find that *333Ocheltree was the individual target of harassment because of her sex. Moreover, a jury could find that the men in the production shop “harassed [Ocheltree] in such sex-specific and derogatory terms ... as to make it clear that [they were] motivated by general hostility to the presence of [a] wom[a]n in the [ir] workplace.” Oncole, 523 U.S. at 80, 118 S.Ct. 998. In ah events, a reasonable jury could find, as did the jury in this case, that Ocheltree was harassed in her workplace because of her sex.
B.
The third requirement for a Title VII claim is proof that the harassment is “sufficiently severe or pervasive to alter the conditions of [the victim’s] employment and create an abusive working environment.” Meritor Savs. Bank, 477 U.S. at 67, 106 S.Ct. 2399 (internal quotation marks omitted; alteration in original). The “severe or pervasive” element has both subjective and objective components. Harris, 510 U.S. at 21-22, 114 S.Ct. 367. Scollon Productions does not challenge the jury’s finding that the harassment was “severe or pervasive to [Ocheltree] personally.” Rather, the company argues that the evidence was insufficient to support the jury’s finding that the harassment would have been “severe or pervasive to a reasonable person in [Ocheltree’s] position.” In deciding whether a jury could find that a work environment was objectively abusive, that is, abusive to “a reasonable person in the plaintiffs position,” Oncale, 523 U.S. at 82, 118 S.Ct. 998, we consider all of the circumstances, including “the frequency of the discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an employee’s work performance.” Harris, 510 U.S. at 23, 114 S.Ct. 367. This standard is designed to “filter out complaints attacking ‘the ordinary tribulations of the workplace, such as the sporadic use of abusive language, gender-related jokes, and occasional teasing.’” Faragher v. City of Boca Raton, 524 U.S. 775, 788, 118 S.Ct. 2275, 141 L.Ed.2d 662 (1998) (quoting Barbara Lindemann & David Kadue, Sexual Harassment in Employment Law 175 (1992)). At the same time, the standard “protects] working women from the kind of male attentions that can make the workplace hellish for women.” Baskerville v. Culligan Int’l Co., 50 F.3d 428, 430 (7th Cir.1995). See also Anderson, 281 F.3d at 459 (quoting Baskerville).
Here, a reasonable jury could find that, taken together, the various mannequin incidents, the vulgar song and picture, and the graphic descriptions of sexual activity (especially oral sex) that consistently painted women in a sexually subservient and demeaning light were sufficiently severe or pervasive to alter the conditions of Ocheltree’s employment and to create an abusive work environment. After a time, Ocheltree was subjected every day to some variety of this offensive conduct, which was humiliating to her personally and to women in general. The harassment became so offensive at times that it drove Ocheltree from the room. It surely made it more difficult for her to do her job. A rational jury could find that a reasonable person in Ocheltree’s situation would regard the work environment at Scollon Productions as abusive.
C.
A Title VII plaintiff, for the fourth element of her claim, must prove that the harassment was imputable on some basis to her employer. In a case where an employee is sexually harassed by a coworker, the employer may be liable in *334negligence if it knew or should have known about the harassment and failed to take effective action to stop it. Spicer, 66 F.3d at 710; see also Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 759, 118 S.Ct. 2257, 141 L.Ed.2d 633 (1998) (noting that “[n]eg-ligence sets a minimum standard for employer liability under Title VII”). In a ease of harassment by a supervisor “with immediate (or successively higher) authority over the employee,” an employer may be found vicariously liable under the standards established in Burlington Industries, Inc. v. Ellerth, 524 U.S. at 765, 118 S.Ct. 2257, and Faragher v. City of Boca Raton, 524 U.S. at 807-08, 118 S.Ct. 2275. Both the negligence and the vicarious liability theories were submitted to the jury in the special interrogatories, and the jury found in Ocheltree’s favor on both theories. We limit our discussion to the negligence (or constructive knowledge) theory because the evidence is sufficient to support the jury’s finding that Scollon Productions should have known that Ocheltree was being harassed by her coworkers.
 An employer cannot avoid Title VII liability for coworker harassment by adopting a “see no evil, hear no evil” strategy. Knowledge of harassment can be imputed to an employer if a “reasonable [person], intent on complying with Title VII,” would have known about the harassment. Spicer, 66 F.3d at 710. Under this rule an employer may be charged with constructive knowledge of coworker harassment when it fails to provide reasonable procedures for victims to register complaints. See, e.g., Richardson v. N.Y. State Dep’t of Corr. Serv., 180 F.3d 426, 441 (2d Cir.1999); Wilson v. Tulsa Junior Coll., 164 F.3d 534, 540-42 (10th Cir.1998). The question here, then, is whether a reasonable jury could find that Scollon Productions had constructive knowledge of Ocheltree’s harassment because the company failed to provide adequate complaint procedures.
Scollon Productions claims that it has adequate complaint procedures that are set out in its sexual harassment policy. To begin with, it is debatable whether the company actually has a sexual harassment policy. No company document mentions sexual harassment, and there is no evidence that the company conducted any training to prevent sexual harassment. The company claims, however, that its “sexual harassment policy” is contained in two sections of its employee handbook. One section, entitled “Talking,” says that “verbal abuse” of coworkers and supervisors is “not acceptable” and is “grounds for termination.” J.A. 352. According to Bill Scollon, this is the company’s prohibition of sexual harassment. J.A. 299-300. As to the channels for reporting harassment, the company points to another section of its handbook, entitled “Open Door Policy,” J.A. 355, which states: “Anyone having a complaint or problem should first try to resolve it with their immediate supervisor. Ellery [Locklear] or Bill [Scol-lon] are usually available throughout the day to help resolve complaints or problems not resolved by supervisors.” If this amounts to a sexual harassment policy, a jury could reasonably find that it fails to provide reasonable avenues of complaint.
The first problem with Scollon Productions’ complaint procedure is that, by the company’s own admission, it fails to place any duty on supervisors to report incidents of sexual harassment to their superiors. Bill Scollon acknowledges that a supervisor, such as shop supervisor Hirsch, has no duty under the open door policy to report sexual harassment complaints to either of the two persons with full management authority, Scollon himself or Ellery Locklear. J.A. 311. If a supervisor cannot or does not adequately re*335solve an employee’s complaint, the employee has the responsibility of complaining to the company president or vice president. This approach seems ill designed to ensure that upper management learns of harassment. The victim must muster the courage to make a second complaint, and she may be more reluctant to register that complaint with a top company official. In any case, in deciding whether a company has reasonable complaint procedures, a jury may give negative weight to the fact that a scheme does not require a supervisor, with whom complaints of sexual harassment must be lodged in the first instance, to forward unresolved complaints to higher authority. See Wilson, 164 F.3d at 541-42.
The facts also show that Scollon Productions’ procedure for employees to report sexual harassment complaints is deficient in another respect. Scollon Productions contends that under its “open door policy,” Ocheltree had both the obligation and the opportunity to register her complaints with Scollon or Locklear. However, Ocheltree tried unsuccessfully to talk to Scollon and Locklear on numerous occasions. Her intent was to report the harassment. Ocheltree went to Scollon’s office several times and asked if he had a minute to talk with her. Scollon told her repeatedly that he had no time and that she should “go see Mr. Locklear” or “go back to work.” J.A. 123-24. Locklear was likewise never available to talk with Ocheltree. J.A. 123. In addition, Hirsch, the shop supervisor, knew that she planned to voice her complaints to Scollon or Locklear, and he actively tried to prevent her from doing so. According to Ocheltree, “[Hirsch] knew [that] I was going to go and tell [Locklear or Scollon about the harassment] because he would not go forward with it. He would tell me to get back to work, that if I had something ... to say to Bill or Ellery they would come to me and talk to me [and] that he would relay the message.” Id. Again, neither Scollon nor Locklear ever talked with Ocheltree. From this evidence, a jury could reasonably conclude that the company’s “open door policy” was an illusion, at least so far as Ocheltree was concerned.
In sum, a reasonable jury could make the basic finding that Scollon Productions did not provide Ocheltree with reasonable avenues for voicing her sexual harassment complaints. In other words, Scollon Productions “did not exercise reasonable care in setting out the channels by which it could receive reports [of sexual harassment], and it is therefore in no position to rely on those inadequate channels to claim that it did not receive notice.” Wilson, 164 F.3d at 542. Scollon Productions should have known about the harassment, as the jury found, and the company may be charged with knowledge because it did not provide reasonable avenues of complaint. The jury properly imputed the coworker harassment to Scollon Productions under the negligence (or constructive knowledge) theory.
IV.
Scollon Productions also argues that there is no evidentiary basis for a reasonable jury to award punitive damages in this case. A Title VII plaintiff is entitled to punitive damages if her employer engaged in intentional discrimination “with malice or with reckless indifference to [the plaintiffs] federally protected rights.” 42 U.S.C. § 1981a(b)(l). As the Supreme Court has said, “[t]he terms ‘malice’ or ‘reckless indifference’ pertain to the employer’s knowledge that it may be acting in violation of federal law, not its awareness that it is engaging in discrimination.” Kolstad v. Am. Dental Ass’n, 527 *336U.S. 526, 535, 119 S.Ct. 2118, 144 L.Ed.2d 494 (1999); To be liable in punitive damages, “an employer must at least discriminate in the face of a perceived risk that its actions will violate federal law.” Id. at 536, 119 S.Ct. 2118. There is not much to be said here. We have combed the record, and we find no evidence that would allow a jury to find that Scollon Productions knew, either directly or by imputation, that it might have been acting in violation of Ocheltree’s “federally protected rights.” As a result, the award of punitive damages must be set aside.
V.
Because there is a legally sufficient evi-dentiary basis for a reasonable jury to find that Ocheltree was the victim of sex-based employment discrimination, we conclude that the district .court correctly denied Scollon Productions’ motion for judgment as a matter of law on her basic Title VII claim. The evidence, however, was not legally sufficient for a jury to find that Scollon Productions had the knowledge required to be hable for punitive damages. Accordingly, we affirm the judgment for the amount awarded in compensatory damages, and we reverse the judgment for the amount awarded in punitive damages.

AFFIRMED IN PART AND REVERSED IN PART